Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 5/28/19.  As directed by the amendment, claims 1-20 have been cancelled and claims 21-40 have been added.  As such, claims 21-40 are pending in the instant application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/615248, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not provide support for the conduit being formed of a rigid material (claim 24, 33) and the projection extending through one of the first opening or the second opening (claim 27 and 35).  Fig. 63B appears to be directed towards the limitation in claims 27 and 35 and this prong 712 only appears to extend through one of the openings, thus would not extend through the other opening, depending on which opening is considered the first or the second opening.

Information Disclosure Statement
The crossed-through references in the IDS filed 5/28/19 are not being considered as the references appear to indicate that multiple pages are being cited; however, only an abstract for each entry was provided.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: projection (claim 27 and 35).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally tubular" in claim 21 line 3 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is not clear as to what qualifies, or does not qualify, as being generally tubular.
Claim 23 recites the limitations "the second portion" in line 1 and “the first portion” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The term "generally tubular" in claim 33 line 3 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as being generally tubular.
The term "generally tubular" in claim 38 line 3 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as being generally tubular.
	Claims 22, 24-32, 34-37, and 39-40 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niles et al. (5,598,839) in view of Bird (4,164,219).
Regarding claim 21, Niles shows a portable pressure indicator for a positive expiratory pressure device (see Fig. 1-2 and 8-10, abstract and title for example, as can be seen from the figures the device is capable of being moved and is thus portable) including a generally tubular body having a first opening configured to transmit a flow of air and a second opening configured to fluidly communicate with the positive expiratory pressure device (see Fig. 1-2, tubular body defined by elements 11, 14, and 12, openings as shown in Fig. 2 which transmit flow of air and fluidly communicate with element 20 which provides the positive expiratory); a conduit extending laterally from the generally tubular body (see Fig. 1-2, conduit defined by either element 14a or 14a and 30); an instrument supported by and connected to the conduit and configured to measure and indicate positive expiratory pressures generated by the device (see Fig. 1, instrument 50 which is supported by the device as it is fluidly communicable to the device via the conduit, see col. 3 ln. 1-15).  Niles is silent as to including a pressure stabilizing orifice positioned within the conduit to dampen oscillations in pressure transmitted to the pressure measuring/indicating instrument; however, Bird teaches a pressure indicator device which includes a 
Regarding claim 22, the modified Niles device’s conduit includes a first portion angled outward from the tubular body and a second portion extending parallel to the tubular body (see Niles Fig. 1, first portion 14a is angled outward from the tubular body as shown, second portion 30 is flexible per col. 3 ln. 3 and thus can be situated such that a portion of or majority of the second portion extends parallel to the tubular body).
Regarding claim 23, the modified Niles device’s second portion is spaced from the tubular body by a distance less than a length of the first portion of the conduit (see Niles Fig. 1, first portion 14a, second portion 30 which is flexible per col. 3 ln. 3 and thus can be situated such that a portion of or a majority of the second portion is spaced from the tubular body by a distance less than a length of 14a).

Regarding claim 26, the modified Niles device further includes a one-way valve positioned between the first opening and the second opening, the one-way valve configured to remain closed in response to oscillating positive expiratory pressures generated by the positive expiratory pressure device (see Fig. 2 and col. 3 ln. 32-44, one-way valve 16).
Regarding claim 30, the modified Niles device's cross-sectional area of the pressure stabilizing orifice is less than a cross-sectional area of the conduit along an entire length of the conduit (see Bird Fig. 2, orifice 219 having lesser cross-sectional area than that of the conduit 218 along the entire length thereof).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niles and Bird as applied to claim 21 above, and further in view of Storsved (5,925,831).
Regarding claim 24, the modified Niles device is silent as to the conduit being formed of a rigid material; however, Storsved teaches a similar device which includes a conduit, made of a rigid material, leading from a tubular body to a pressure reading instrument (see Storsved col. 9 ln. 58-67, rigid conduits 52, 53, 54).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Niles device’s conduit (i.e. 14a) to be rigid, as taught by Storsved, in order to provide a rigid element for proper fluid connection between the tubular body and the pressure reading instrument (see Storsved col. 9 ln. 58-67 for example).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niles and Bird as applied to claim 21 above, and further in view of Meyer et al. (2011/0290240).
2O; however, Meyer teaches a similar positive expiratory pressure device which provides pressures exceeding 5 cm H2O (see Meyer para. 0035).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Niles device to measure pressures exceeding 5 cm H2O as such pressure levels are common in positive expiratory pressure therapy devices, as taught by Meyer.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niles and Bird as applied to claim 21 above, and further in view of Swisa (7,055,520).
Regarding claim 31, the modified Niles device is silent as to the manometer including a membrane positioned therein such that the flow of air through the manometer is blocked from passing to a surrounding atmosphere; however, Swisa teaches a similar device which includes a membrane which divides a chamber such that flow of air through the inlet is blocked from passing through the chamber vent (see Swisa Fig. 1-2 and col. 4 ln. 40-43 and col. 5 ln. 58-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Niles device’s manometer to include a membrane, as taught by Swisa, i.e. replacing structure of modified Niles to employ a membrane which deflects to show pressure, as this is a well-known mechanism for providing visual indication of pressure and would have performed equally as well (i.e. substitution of one known element for another to produce predictable results, measuring and indicating of pressure).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niles and Bird as applied to claim 21 above, and further in view of Bird (5,862,802) (hereinafter Bird ‘802).
Regarding claim 32, the modified Niles device is silent as to the pressure stabilizing orifice being adjustable to selectively increase or decrease an amount of dampening; however, Bird '802 teaches a .

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niles in view of Bird and Swisa.
Regarding claim 38, Niles shows a portable pressure indicator for a positive expiratory pressure device (see Fig. 1-2 and 8-10, abstract and title for example, as can be seen from the figures the device is capable of being moved and is thus portable) including a generally tubular body having a first opening configured to transmit a flow of air and a second opening configured to fluidly communicate with the positive expiratory pressure device (see Fig. 1-2, tubular body defined by elements 11, 14, and 12, openings as shown in Fig. 2 which transmit flow of air and fluidly communicate with element 20 which provides the positive expiratory); a conduit extending laterally from the generally tubular body (see Fig. 1-2, conduit defined by either element 14a or 14a and 30), the conduit includes a first portion angled outward from the tubular body and a second portion extending parallel to the tubular body (see Niles Fig. 1, first portion 14a is angled outward from the tubular body as shown, second portion 30 is flexible per col. 3 ln. 3 and thus can be situated such that a portion of or majority of the second portion extends parallel to the tubular body), the second portion is spaced from the tubular body by a distance less than a length of the first portion of the conduit (see Niles Fig. 1, first portion 14a, second portion 30 which is flexible per col. 3 ln. 3 and thus can be situated such that a portion of or a majority of the second portion is spaced from the tubular body by a distance less than a length of 14a); and an instrument supported by and connected to the conduit and configured to measure and indicate positive expiratory 
Regarding claim 39, the modified Niles device is silent as to including a pressure stabilizing orifice positioned within the conduit to dampen oscillations in pressure transmitted to the pressure measuring/indicating instrument; however, Bird teaches a pressure indicator device which includes a 

Note: the following prior art rejections are being provided based on the alternative interpretation that the OPEP device is positively being claimed in order to provide a more comprehensive examination of the claims.
Claims 21-23, 25-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Niles and Bird.
Regarding claim 21, Meyer shows a respiratory treatment device in the form of an oscillating positive expiratory pressure device (see Meyer title, para. 0002 and 0008 for example), but is silent as to including the portable pressure indicator including the tubular body, conduit, and pressure measuring instrument.  However, Niles shows a portable pressure indicator for a positive expiratory pressure device (see Fig. 1-2 and 8-10, abstract and title for example, as can be seen from the figures the device is capable of being moved and is thus portable) including a generally tubular body having a first opening configured to transmit a flow of air and a second opening configured to fluidly communicate with the positive expiratory pressure device (see Fig. 1-2, tubular body defined by elements 11, 14, and 12, openings as shown in Fig. 2 which transmit flow of air and fluidly communicate with element 20 which provides the positive expiratory); a conduit extending laterally from the generally tubular body (see Fig. 1-2, conduit defined by either element 14a or 14a and 30); an instrument supported by and connected to the conduit and configured to measure and indicate positive expiratory pressures generated by the device (see Fig. 1, instrument 50 which is supported by the device as it is fluidly communicable to the 
Regarding claim 22, the modified Meyer device’s conduit includes a first portion angled outward from the tubular body and a second portion extending parallel to the tubular body (see Niles Fig. 1, first portion 14a is angled outward from the tubular body as shown, second portion 30 is flexible per col. 3 ln. 3 and thus can be situated such that a portion of or majority of the second portion extends parallel to the tubular body).

Regarding claim 25, the modified Meyer device’s tubular body is open such that the flow of air between the first and second openings is unobstructed (see Niles Fig. 2).
Regarding claim 26, the modified Meyer device further includes a one-way valve positioned between the first opening and the second opening, the one-way valve configured to remain closed in response to oscillating positive expiratory pressures generated by the positive expiratory pressure device (see Niles Fig. 2 and col. 3 ln. 32-44, one-way valve 16).
Regarding claim 29, the modified Meyer device is silent as to the manometer explicitly being configured to measure pressure exceeding 5 cm H2O; however, Meyer teaches a similar positive expiratory pressure device which provides pressures exceeding 5 cm H2O (see Meyer para. 0035).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manometer device to measure pressures exceeding 5 cm H2O as such pressure levels are common in oscillating positive expiratory pressure therapy devices, as taught by Meyer.
Regarding claim 30, the modified Meyer device's cross-sectional area of the pressure stabilizing orifice is less than a cross-sectional area of the conduit along an entire length of the conduit (see Bird Fig. 2, orifice 219 having lesser cross-sectional area than that of the conduit 218 along the entire length thereof).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, Niles, and Bird as applied to claim 21 above, and further in view of Storsved.
.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, Niles, and Bird as applied to claim 21 above, and further in view of Swisa.
Regarding claim 31, the modified Meyer device is silent as to the manometer including a membrane positioned therein such that the flow of air through the manometer is blocked from passing to a surrounding atmosphere; however, Swisa teaches a similar device which includes a membrane which divides a chamber such that flow of air through the inlet is blocked from passing through the chamber vent (see Swisa Fig. 1-2 and col. 4 ln. 40-43 and col. 5 ln. 58-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Meyer device’s manometer to include a membrane, as taught by Swisa, i.e. replacing structure of modified Niles to employ a membrane which deflects to show pressure, as this is a well-known mechanism for providing visual indication of pressure and would have performed equally as well (i.e. substitution of one known element for another to produce predictable results, measuring and indicating of pressure).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, Niles, and Bird as applied to claim 21 above, and further in view of Bird ‘802.
.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Niles, Bird, and Swisa.
Regarding claim 38, Meyer shows a respiratory treatment device in the form of an oscillating positive expiratory pressure device (see Meyer title, para. 0002 and 0008 for example), but is silent as to including the portable pressure indicator including the tubular body, conduit, and pressure measuring instrument.  However, Niles shows a portable pressure indicator for a positive expiratory pressure device (see Fig. 1-2 and 8-10, abstract and title for example, as can be seen from the figures the device is capable of being moved and is thus portable) including a generally tubular body having a first opening configured to transmit a flow of air and a second opening configured to fluidly communicate with the positive expiratory pressure device (see Fig. 1-2, tubular body defined by elements 11, 14, and 12, openings as shown in Fig. 2 which transmit flow of air and fluidly communicate with element 20 which provides the positive expiratory); a conduit extending laterally from the generally tubular body (see Fig. 1-2, conduit defined by either element 14a or 14a and 30), the conduit includes a first portion angled outward from the tubular body and a second portion extending parallel to the tubular body (see Niles Fig. 1, first portion 14a is angled outward from the tubular body as shown, second portion 30 is flexible per col. 3 ln. 3 and thus can be situated such that a portion of or majority of the second portion extends 
Regarding claim 39, the modified Meyer device is silent as to including a pressure stabilizing orifice positioned within the conduit to dampen oscillations in pressure transmitted to the pressure measuring/indicating instrument; however, Bird teaches a pressure indicator device which includes a pressure stabilizing orifice positioned within a conduit (see Bird Fig. 2, col. 6 ln. 60 through col. 7 ln. 2, conduit 218, pressure stabilizing orifice 219).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Meyer device to include a pressure stabilizing orifice in the conduit, as taught by Bird, in order to dampen pressure fluctuations to the instrument for measuring pressures (see Bird col. 7 ln. 1-2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25, 28-32, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 3, 4, 5, and 10 of U.S. Patent No. 10,363,383 in view of Niles. 
Regarding instant claims 21 and 38, the patent claim 1 and 5 (corresponding to instant claims 21 and 38, respectively) includes each structural and functional limitation as claimed (see claim 1 and 5), but is silent as to the tubular body; however, Niles teaches a similar device which includes a tubular body to connect the pressure measuring/indicating device and the positive expiratory pressure device (see Niles Fig. 1-2, tubular body defined by elements 11, 14, and 12, openings as shown in Fig. 2 which transmit flow of air and fluidly communicate with element 20 which provides the positive expiratory).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Instant claim 22 corresponds to patent claim 7.  Instant claim 23 corresponds to patent claim 8.  Instant claims 25 and 28 corresponds to patent claim 1.  Instant claim 29 corresponds to patent claim 3.  Instant claim 30 corresponds to patent claim 4.  Instant claim 31 corresponds to patent claim 5.  Instant claim 32 corresponds to patent claim 10.  Instant claims 39-40 correspond to patent claim 5.

Claims 24, 33, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of U.S. Patent No. 10,363,383 in view of Niles and Storsved. 
Regarding instant claim 24, the modified patent claim 1 device is silent as to the conduit being formed of a rigid material; however, Storsved teaches a similar device which includes a conduit, made of a rigid material, leading from a tubular body to a pressure reading instrument (see Storsved col. 9 ln. 58-67, rigid conduits 52, 53, 54).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 1 device’s conduit to be rigid, as taught by Storsved, in order to provide a rigid element for proper fluid connection between the tubular body and the pressure reading instrument (see Storsved col. 9 ln. 58-67 for example).
Regarding instant claim 33, patent claim 1 or 8 includes each structural and functional limitation as claimed (see claim 1 and 8), but is silent as to the tubular body; however, Niles teaches a similar device which includes a tubular body to connect the pressure measuring/indicating device and the positive expiratory pressure device (see Niles Fig. 1-2, tubular body defined by elements 11, 14, and 12, openings as shown in Fig. 2 which transmit flow of air and fluidly communicate with element 20 which provides the positive expiratory).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 1/8 device to include 
Instant claim 36 corresponds to patent claims 1 and 8.  Instant claim 37 corresponds to patent claim 10.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,363,383 in view of Niles, Storsved, and Meyer. 
Regarding instant claim 34, the modified patent claim 1 and 8 is silent as to including the one-way valve as claimed; however, Meyer teaches a similar OPEP device which includes the claimed one-way valve (see Meyer para. 0053).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim to include the one-way valve, as taught by Meyer, in order to provide flow control element to the device.

Allowable Subject Matter
Claims 33-37 would be allowable with the filing of a terminal disclaimer for the patent 10,363,383 and correction of the above mentioned 112 issues.
Claims 27-28 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if: rewritten in independent form including all of the limitations of the base claim and any intervening claims, correction of the 112 issues above, and filing of a terminal disclaimer for patent 10,363,383.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, the limitations set forth in the above noted allowable claims.  The prior art does not disclose the limitations set forth in independent claim 21 and including the projection which extends from the tubular body through one of the openings, or the particular cross-section of the pressure stabilizing orifice which, based on arguments found persuasive in the parent application, is not an obvious matter of design choice.  Similarly, the prior art does not disclose the limitations of claims 38 and 39 and including the particular cross-section of the pressure stabilizing orifice which, based on arguments found persuasive in the parent application, is not an obvious matter of design choice.  The prior art is also silent as to including the tubular body with first and second openings, manometer and the rigid conduit with first and second portions extending laterally and angled, respectively with the second portion being spaced apart from the tubular body by a distance less than the length of the first portion of the conduit as set forth in independent claim 33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pelerossi et al. (2003/0234017) is directed towards a positive expiratory pressure therapy device, Milch (3,710,780) is directed towards a variable expiratory pressure resistance device, Foley et .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785